Exhibit No. 32.1 Truewest Corporation File No.33-56574 Form 10-Q Quarter ended March 31, 2013 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Truewest Corporation (the “Company”) on Form 10-Q for the period ending March 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, GlennA. Little, Chief Executive and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 22, 2013 By: /s/ Glenn A. Little Glenn A. Little Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Truewest Corporation and will be retained by Truewest Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
